Citation Nr: 0022239	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-18 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total (100 percent) rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
residential treatment at a VA-approved facility, claimed from 
July 14, 1992 to September 30, 1992.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 1995 rating decision of the 
VA RO, which denied a claim of entitlement to a temporary 
total rating (TTR) based on a period of residential 
treatment, claimed from July 14, 1992 to September 30, 1992, 
received by the veteran at a VA-approved private facility 
(COPIN House in Niagara Falls, New York) for his service-
connected PTSD.  

In December 1997, the Board remanded the claim on appeal for 
necessary development, primarily to obtain copies of actual 
reports of treatment of the veteran during a period of 
residential treatment at COPIN House for some yet to be 
determined period of time in July, August, and September 
1992.  The requested development is not completed; the Board 
remands the appeal, as detailed below.  


REMAND  

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a Board Remand confers on 
the veteran -- as a matter of law, the right to compliance 
with the Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the Board Remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  

Given those pronouncements, and the continued need for the 
requested additional development, the Board finds that a 
Board Remand for such development is now required, even 
though it will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (1999).  

In a December 1997 Board Remand, the veteran's VA claims file 
was noted to be incomplete and inadequate to answer the 
central question raised by the claim on appeal-whether the 
veteran's residential treatment at COPIN House, for an 
undetermined period of time in July, August, and September 
1992, constitutes "hospital care" within 38 U.S.C.A. § 1701 
(West 2000); 38 C.F.R. § 4.29 (1999).  Necessary for any such 
determination is a review of all related treatment records.  
However, the Board noted in December 1997 that the VA claims 
file only includes copies of an admission assessment, a 
monthly progress report, and a discharge summary-with no 
actual treatment records showing the nature and kinds of 
treatment afforded the veteran during his undetermined stay.  
In response to the Board Remand requests, the RO obtained 
copies of more recent VA treatment records.  Additionally, 
the RO's April and August 1998 records requests from the 
COPIN House, resulted in no more than the receipt of 
duplicate copies of records already on file.  As such, the 
veteran has a right, as a matter of law, for the completion 
of the requested development, and the Board is duty-bound to 
Remand the matter, yet again, for the completion of such 
development.  Stegall, supra.  

A complicating factor is that VA treatment records recently 
received show that the veteran was routinely seen for VA 
mental health treatment in July, August, and September 1992, 
with notation that he was holding down a job, working from 
1:30 PM. to 9:30 PM. weekdays, and that he was receiving VA 
treatment in the morning hours.  Accordingly, the question as 
to the sort of care or treatment, if any, received at the 
COPIN House is heightened, as is the need for copies of any 
actual treatment records, to include a response from the COPIN 
House regarding the same should any such records no longer be 
available.  The specific information needed concerns the 
nature of the treatment the veteran received at COPIN House.  
A general statement concerning whether treatment at this 
facility was not intended to be a continuation of 
hospitalization or post-hospitalization convalescent care and 
not similar to inpatient treatment is not sufficient to answer 
the inquiry.  The veteran's representative has called 
attention to an opinion of VA General Counsel, VAOPGCPREC 24-
91 (March 11, 1991) concerning this issue.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should contact COPIN House and 
request a full and complete set of any 
and all actual treatment records 
regarding the veteran, with specific 
documentation as to the length of his 
residential treatment in July, August, 
and September 1992, if any, expressed in 
terms of specific beginning and ending 
date(s), the number of days of any 
interval absences, excused, or unexcused 
leave(s), or periods of cessation of 
treatment, if any, with explanation of 
same, and a total number of days of 
actual residential treatment at COPIN 
House for July, August, and September 
1992.  

The COPIN House should again be advised 
that the Board is requesting more than an 
admission summary, monthly progress 
reports, and a discharge summary/after 
care plan, duplicate copies of which 
already grace the veteran's claims file; 
rather, actual reports of treatment 
during the veteran's residential stay, to 
include the identification of all medical 
care professionals who administered 
medication and/or treatment to the 
veteran at COPIN House during the time 
period at issue, with full and complete 
explanation and documentation of same.  

Finally, the COPIN House should be asked 
to provide a statement concerning the 
type of treatment the veteran received 
for a specified period of time-to 
include the time of day of such 
treatment, should records not be 
available, as well as a statement 
concerning its leave policy in general, 
and whether residents in the program may 
leave the facility without permission.  
Documentation of any leave granted the 
veteran, and leave taken by the veteran, 
whether authorized or unauthorized, 
during the period of his stay, should be 
submitted.  

If any record is unavailable, this should 
be clearly documented, with documentation 
of a full and complete explanation from 
an appropriate official of COPIN House.  
A copy of this Board Remand must 
accompany the RO's request to the COPIN 
House. 

2.  The RO should review the response 
received from the COPIN House to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with a copy 
of this Board Remand, for immediate 
corrective action. 

3.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for a 
temporary total (100 percent) evaluation 
pursuant to 38 C.F.R. § 4.29, based on a 
period of residential treatment at a VA-
approved facility, claimed from July 14, 
1992 to September 30, 1992.  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and addressing all 
issues and concerns that are noted in 
this REMAND.  

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

